Citation Nr: 1228980	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  11-05 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective earlier than January 30, 2009, for the grant of Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active service from June 1941 to August 1944.  The Veteran died on December [redacted], 1997.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan granted the appellant DIC benefits under 38 C.F.R. § 1318.  The appellant perfected a timely appeal with respect to the assigned effective date of January 30, 2009.  For the reasons set forth below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

In its informal hearing brief, the appellant's representative argued that the provisions of 38 C.F.R. § 3.153 need to be considered in adjudicating the appellant's claim for an earlier effective date.  This regulation provides that an application on a form jointly prescribed by the VA Secretary and the Commissioner of Social Security filed with the Social Security Administration (SSA) on or after January 1, 1957, will be considered a claim for death benefits, and to have been received in the Department of Veterans Affairs as of the date of receipt in SSA. The receipt of such an application (or copy thereof) by the VA will not preclude a request for any necessary evidence.  38 C.F.R. § 3.153.

The Board agrees.  Pursuant to Veterans Benefits Administration's Adjudication Procedures Manual, M21-1MR, the RO should consider entitlement to benefits from an earlier effective date when benefits are awarded from the date of receipt of claim which was filed more than one year after the date of the Veteran's death, and there is no indication in the claims folder as to whether or not a claim for survivors' benefits was filed with SSA.  See M21-1MR, Part IV, Section iii.3.A.4.cc.  This section sets forth development procedures that should be undertaken in such a case.

The Board finds that the appellant's case falls within this provision.  The Veteran died on December [redacted], 1997.  The appellant's claim for DIC was received on January 30, 2009, (although this date is disputed), which is clearly more than one year after the date of the Veteran's death.  Furthermore, there is no indication in the claims file as to whether the appellant filed for survivors' benefits with SSA.  Consequently, the Board finds that remand is necessary for additional development and consideration as to whether the appellant is entitled to an earlier effective date for the grant of entitlement to DIC under 38 C.F.R. § 3.153.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the appellant and inform her of the possibility of the assignment of an earlier effective date for the grant of DIC benefits if a claim for SSA benefits was filed prior to the claim for VA benefits.  Ask her to provide information as to whether she submitted an application to SSA for survivors' benefits after the Veteran's death.  

2.  If the appellant responds indicating that an application was filed with SSA prior to the VA claim for DIC which was received in January 2009, then ask the appropriate Social Security payment center to verify in writing the date the application was filed with that agency if not verifiable via Share.  The Social Security payment center should provide a negative response if records are not available.  The appellant and her representative should be advised as to such a negative response and given an opportunity to submit information or evidence showing that an application was filed.

3.  Thereafter, readjudicate the appellant's claim for an earlier effective date.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the appellant and her representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

